Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the application filed on 11/21/2019 and the Examiner’s amendment.
	Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings filed on 11/21/2019 have been accepted by the Examiner.

4.	Claims 1-20 are allowed. 

	EXAMINER’S AMENDMENT	
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Daisy S. Yau (Reg. No. 58,691) on 01/05/2022.
The application has been amended as follows:

The Specification has been amended. 

In the claims:
Claims 1, 19 and 20 have been amended.


Examiner’s  Amendment_16691345.

REASON FOR ALLOWANCE
6.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation a method/system comprising: a first request identifies a first object as a basis for satisfying an access check required for generating the second object; responsive at least to determining (a) a first access mode of the first object allows for generating the second object having private reflective access to the second set of members of the second principal class associated with the second object and (b) the second module grants to at least the first module deep reflective access to at least the second principal class: generating the second object, wherein generating the second object comprises: setting a second access mode of the second object to disallow generating any target object having private reflective access to any set of members of any desired principal class, associated with the target object, that is different than the second principal class associated with the second module; wherein receiving the first request to generate the second object having private reflective access to at least the second set of members of the second principal class comprises receiving the first request to generate the second object having reflective access to at least a private member of the second principal class; wherein determining the second module grants to at least the first module deep reflective access to at least the second principal class comprises determining the second module grants to at least the first module reflective access to at least the private member of the second principal class.

In the closest prior art Buckley (US 10367822) discloses: the creation of an object by instantiating classes. A class (first module element of provider module) may be 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7. 	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
Fisher  (US 6085191) discloses: Information Base (MIB), a collection of objects or variables representing different aspects of the device (e.g., configuration, statistics, status, control); an access request has a target of more than one managed object, some portions of an access request may be granted while other portions are denied; operation, which is the type of operation to be performed on the specified target object(s); defined operations include get, set, create, delete, action, filter, multiple object selection; range of objects above or below the base object in tree to be 
Raverdy (US 6330717) discloses:  In operation, non-reflective method 370 can be accessed externally by other data objects. However, when reflective method 350 is called, meta-wrapper 360 calls the reflector 370 and provides it with information and parameters of the method called. The reflector 370 then sequentially executes all meta-objects 320a-320c within the base-object meta-space.

Seto (US 20040015858) discloses: Configuration model for configuring an adapter.
 software component to selectively access software objects and object editor using instance of same.

Title: The Epistemological Significance of Reflective Access, author: CE Hanson , published on 2010.

Title: Proposed NIST standard for role-based access control; author: DF Ferraiolo, published on 2001.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAMELI DAS/Primary Examiner, Art Unit 2196